Sharpstein, J., dissenting:
I dissent. It is conceded that the Court, by discharging the jury before the verdict had been recorded, committed an error. But it is classified as a technical error, which did not affect the substantial rights of the parties, nor tend to the defendant’s prejudice in respect to such a right. And §§ 1258 and 1404 of the Penal Code are cited, to prove that it is an error which should be disregarded. The case of People v. Rodundo, 44 Cal. 538, is also cited, in support of that position.
In that case, it was held that the omission to call the names of the jurors before receiving the verdict was not a fatal error. *100The reason for so holding in that case is not wholly satisfactory to me. The Court said : “ Undoubtedly it was an irregularity to receive the verdict without first calling the names of the O jurors; but if all were in fact present, and declared the verdict, it was an irregularity which in no way prejudiced the defendant.”
As the sole object of having the name's called is to ascertain whether all the jurors are in fact present, it would seem to follow that the omission to call them would be a grave error, unless some other method equally well adapted for the ascertainment of the fact were resorted to; because “ if all do not appear (upon the call of their names), the rest, shall be discharged without giving a verdict.” (Pen. Code, § 1147.) But the Court in that case seems to have assumed that all were present, because it was not shown that they were not. A call of their names would have disclosed whether they were or not, and probably no method more simple and efficacious than this could be devised. But in that case, one of the safeguards provided by the Legislature for the protection of both parties was removed; and in this case, we are asked to remove another. And we may safely predict that “ the end is not yet.” There is a provision which requires the jury to be present in Court when the verdict is rendered. A failure to comply with that provision would not necessarily prejudice a defendant any more than the omissions which this Court has sanctioned. If a jury after agreeing upon a verdict should sign it in the jury-room and hand it to an officer of the Court, and then disperse without going through the form of being present when the verdict was received and recorded, it would, in almost every case, be impossible for the defendant to prove that the verdict would have, been different in fact, if all the forms prescribed by law had been complied with. And unless he could show that, it seems to me that, under the doctrine of the case of The People v. Rodundo, supra, which is approved in this case, the verdict could not be disturbed, for so wide a departure from the form prescribed as that, even.
But I am inclined to believe that a construction more in consonance with sound reason may be given to §§ 1258 and 1404 of the Penal Code without doing violence to the language of those provisions. When it cannot he seen that a defendant *101could possibly be prejudiced by an error committed by the Court below, such error may and should be disregarded. But I cannot view the error complained of in this case in that light. After the verdict was rendered, and before it was recorded, the defendant had a right to request that the jury be polled. (Pen. Code, § 1163.) After the verdict was recorded, he had a right to have it read to the jury, and to have them asked whether it was their verdict; and if any one disagreed to it, to have “ the jury again sent out.” (Pen. Code, § 1164.) And it was not until after the verdict was recorded, and the jury were asked whether it was their verdict, and all agreed to it, that it became complete. And then, and not till then, could the jury be legally discharged. Such is the language of the Code, and I am fully persuaded that it is a mistake to sanction any substantial departure from the mode pointed out in the law, unless it be apparent that no substantial right of a defendant could be prejudicially affected thereby. I do not think that trial by jury is surrounded by too many safeguards at present; and if it is, the Legislature, in my judgment, is the proper tribunal to lop off the superfluous ones.
For these reasons, I think that the judgment of the Court below should be reversed.